Appeal from an order of the Supreme Court at Special Term, entered May 14, 1979 in Broome County, which (1) denied petitioner’s motion to stay arbitration, and (2) directed petitioner to proceed to arbitration in accordance with the terms of the collective bargaining agreement. The petitioner, Windsor Central School District (School District), and the respondent, Windsor Teachers Association (Teachers), entered into an agreement in 1977 which provided a grievance procedure culminating, if necessary, in binding arbitration. That agreement expired on June 30, 1978 and prior to the adoption of a successor contract, a grievance arose in September of 1978. The grievance was not resolved during the preliminary stages of the grievance procedure and arbitration was demanded by the Teachers on December 18, 1978. The School District seeks to stay arbitration pursuant to so much of CPLR 7503 (subd [b]) as provides it "may apply to stay arbitration on the ground that a valid agreement was not made [to arbitrate]”. The pertinent part of the otherwise expired 1977 agreement provides as follows: "This Agreement is in effect from February 3, 1977 through June 30, 1978. In the event a new Agreement is not reached prior to June 30, 1978, the Tri-Borough Doctrine, as interpreted by PERB, shall be used in determining conditions of employment during the hiatus until a new Agreement is reached.” The School District does not seem to dispute that the contract does control the public employer-public employee relationship after June 30, 1978. However, it contends that the reference to PERB (Public Employment Relations Board) and/or the Tri-Borough doctrine renders the otherwise definite commitment to arbitrate illusive and not the clear and unequivocal commitment required by the case of Matter of Acting Supt. of Schools of Liverpool Cent. School *685Dist. (United Liverpool Faculty Assn.) (42 NY2d 509). While the School District in its brief refers to the 1977 agreement as "expired”, the plain and simple import of its proviso quoted above is that it did not expire until a new contractual relationship was entered into. The contract unequivocally provided in its article 24 for the arbitration of disputes "based upon an alleged violation or a variation from the provisions of this Agreement or the interpretation of application thereof.” The petition by the School District for a stay presents nothing more than a dispute as to the application of the contract provisions and the issues raised are for the arbitrator. The School District has failed to demonstrate any basis for judicial interference with the path of arbitration which was voluntarily accepted by it in the 1977 agreement. (See Matter of Niagara Wheatfield Administrators Assn. [Niagara Wheatfield Cent. School Dist.], 44 NY2d 68, 72-73; Board of Educ. v Barni, 49 NY2d 311.) Order affirmed, with costs. Greenblott, Main, Casey and Herlihy, JJ., concur.